DETAILED ACTION
Status of Claims
Claims 11-19 and 22-23 are pending and allowable as set forth below. 

Examiner’s Comment
This corrected notice of allowance is to amend claim 23, filed December 14, 2021, which depends from claim 21, which was cancelled. Claims 11-19 and 22-23 are pending and allowable as set forth below.  The reasons for allowance are identical to those set forth in the Notice of Allowance, dated April 19, 2022.  The Examiner notes that amendment to claim 23 fails to remedy the deficiencies set forth reasons for allowance.

Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the Claims
23. (Currently Amended) The information processing device according to claim 22, wherein the body cover information includes, for each body part, a body part identifier and a cover flag, among the plurality of cover flags, in association with each other, wherein the cover flag in association with the body part identifier indicates whether or not a body part indicated by the body part identifier is covered with the garment.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778. The examiner can normally be reached Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER V LEE/Examiner, Art Unit 3625                

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625